Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 13 October 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Beer, Monforte, Bohm et al. and Craig et al.
Claims 1, 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US20120196288) in view of Monforte (WO2007140015); Bohm et al. (US20110005978; as cited in the IDS filed 05 January 2021) and Craig et al. (WO2016193758).
Beer discloses a method of sorting droplets comprising separating empty droplets from  droplets comprising samples, such as genetic material, PCR amplification material, cell encapsulation, crystallization, chemical reactions and polymerizations, and other droplet streams of mixed content (e.g. para 0024, pg. 2). As indicated in Figs. 1-4, a collection of droplets of uniform size are generated by introducing a carrier fluid supply to an aqueous mixture of sample and reagents and are moved through a main, i.e. first, channel. The droplet collection may pass through an amplifier, an AC-DEP droplet sorter, an identifier and a diverter. The amplifier facilitates DNA amplification within droplets comprising DNA. The AC-DEP droplet sorter uses alternating current dielectrophoresis to sort droplets. The identifier may use optical 
Therefore, the disclosure of Beer renders obvious the limitations: method for sorting droplets, comprising: (a)    bringing a first phase in contact with a second phase immiscible with said first phase, to generate a plurality of droplets( e.g. introducing a carrier fluid supply to an aqueous mixture of sample and reagents  as in Figs. 1-4) as recited in claim 1. 
Furthermore, Beer renders obvious the limitations: (b)   directing said plurality of droplets along a first channel towards an intersection of said first channel with at least a second channel and a third channel( e.g. diverter and channels  toward analyzer and toward waste modules as in para 0022-0034,pg. 2 -3; para 0042-0043, pg. 4-5; Figs. 1-4, 7 and 8) ; and (c)    separating at least a portion of said first subset of said plurality of droplets from at least a portion of said second subset of said plurality of droplets, wherein upon separation, said at least said portion of said first subset of said plurality of droplets flows along said second channel and said at least said portion of said second subset of said plurality of droplets flows along said third channel (e.g. para 0022-0034,pg. 2 -3; para 0042-0043, pg. 4-5; Figs. 1-4, 7 and 8) as recited in claim 1.
As Beer teaches sorting droplets such that droplets comprising biological material, i.e. full droplets, are shunted  through a second channel to an analyzer and empty droplets  are shunted through a third channel to waste modules (e.g. para 0022-0034,pg. 2 -3; para 0042-0043, pg. 4-5; Figs. 1-4, 7 and 8), they make obvious the limitation: wherein upon separation, claim 19.
As Beer teaches droplets used for biological material such as cell encapsulation (e.g. para 0024, pg. 2) as well as empty droplets (e.g. para 0022-0034, pg. 2 -3; para 0042-0043, pg. 4-5; Figs. 1-4, 7 and 8), they make obvious the requirement of a first population comprising contents of a biological particle and a second population of droplets comprising no biological particle as required in claim 1. 
However, they do not teach droplets containing a single cell or the contents of a single cell. 
Therefore, they do not meet the limitation: wherein said plurality of droplets comprises (i) a first subset of droplets each including, and not more than, one biological particle, and (ii) a second subset of droplets each either having more than one biological particle or not having any biological particle, wherein said biological particle is a cell, a derivative of a cell, or a constituent of a cell as recited in claim 1.
Furthermore, Beer teaches sorting droplets such that droplets comprising biological material, i.e. full droplets, are shunted  through a second channel to an analyzer and empty droplets  are shunted through a third channel to waste modules (e.g. para 0022-0034,pg. 2 -3; para 0042-0043, pg. 4-5; Figs. 1-4, 7 and 8).
 However, Beer does not expressly teach the limitations: separating by subjecting said plurality of droplets to a pressure pulse under conditions sufficient to separate said at least said claim 1.

Prior to the effective filing date of the claimed invention, Monforte teaches a method comprising generating aqueous reaction volumes comprising single cells and reagents in a device comprising a flow channel, a first fluid that is an aqueous solution and a second fluid that is immiscible with the first fluid and is therefore the partitioning solution (e.g. para 0008-0009, pg. 3).
Monforte teaches a method of providing an aqueous solution comprising a plurality of cells and at least one reagent for detecting the presence of a biomolecule, i.e. a suspension; combining the aqueous suspension with the immiscible second solution resulting in the formation of aqueous vesicles, i.e. aqueous droplets, wherein each vesicle comprises  one cell and a reagent; subjecting each vesicle to conditions that permit interaction between the cell and the reagent ; detecting a signal based on the results of the interaction which indicates the presence of the biomolecule of  interest (e.g. para 0011-0013,pg. 4-5; para 0139-0143,pg. 40-41; Fig. 1).
Monforte teaches a similar method implemented using microfluidic technologies(e.g. para 0083-0086,pg. 24-25), yielding partitioned aqueous reaction volumes wherein each 
Monforte teaches the reagents are associated with a solid phase component, such as a nucleic acid molecule conjugated bead (e.g. para 0014-0016,pg. 5) wherein the bead is a gel(e.g. para 0027,pg. 8-9; para 0224-0225,pg. 65). They also teach a solid phase component is a magnetic bead that is responsive to a magnetic field (e.g. para 0224, pg. 65; para 0227, pg. 66).
 Monforte teaches generating emulsions, i.e. populations of droplets, comprising a Poisson distribution of compartmentalized cells comprising a population of droplets containing a single cell and a population of droplets containing no cells or more than one cells (e.g. In general, for studies targeting single cell analysis, the mean distribution will be chosen to be less than one cell per partition to increase the total number of elements that have only one cell per partition. Thus, if a vesicle in a population of vesicles is predicted to contain only one cell, there exists a small probability that a vesicle may contain no cells, or more than one cell as in para 0075, pg. 22).
 Therefore as Monforte teaches a plurality of droplets comprising a population of droplets containing a single cell and a population of droplets containing no cells or more than one cells (e.g. para 0075, pg. 22),  they make obvious the limitation: wherein said plurality of droplets comprises (i) a first subset of droplets each including, and not more than, one biological particle, and (ii) a second subset of droplets each either having more than one biological particle or not having any biological particle, wherein said biological particle is a cell, a derivative of a cell, or a constituent of a cell as recited in claim 1.

 Therefore, the combined teachings of Beer and Monforte teach a microfluidic method of generating and sorting droplets comprising populations of droplets comprising a single cell or no cells. 
However, the combined teachings of Beer and Monforte do not expressly teach  the limitations: separating by subjecting said plurality of droplets to a pressure pulse under conditions sufficient to separate said at least said portion of said first subset from said at least said portion of said second subset, wherein the pressure pulse interacts with the plurality of droplets of said portion of said first subset differently than the plurality of droplets of said portion of said second subset as required by claim 1.

	Prior to the effective filing date of the claimed invention, Bohm et al. teach methods of sorting droplets based on differences in characteristics comprising using a detector to detect a predetermined characteristic and applying a pressure pulse using bubble valves to generate bubbles that facilitate deflecting the entity comprising this characteristic (e.g. Entire Bohm reference and generating a pressure pulse to separate a particle having a predetermined 
 	Furthermore, Bohm et al. teach a “characteristic” includes optical absorption, fluorescent intensity, size (e.g. para 0004,pg. 1) or presence of a desired entity (e.g. para 0020,pg. 3).
Bohm et al. also teach detection of a plurality of desired characteristics using a series of detection and actuation modules, wherein the first detection and actuation modules sorts out a droplet population comprising a first desired characteristic and the remaining droplet population is flowed through a second detection and actuation modules wherein a second different desired characteristic is used to sort a second desired population. Therefore, Bohm et al. also teach a method wherein different droplet populations interact differently with a pressure pulse based on different characteristics (e.g. para 0062-0067, pg. 6; Fig. 10-14). Therefore, As Bohm et al. teach application of positive pressure in response to desired characteristics and no pressure otherwise, they teach a difference in interaction with the pressure pulse between the two subsets.
 	Bohm et al. teach their method implements a modular sorting system that can be assembled at a low cost and combined to increase the sorting rate and decrease the error rate of high throughput screening of large populations of particles (e.g. entire Bohm reference and especially para 0013-0014, pg. 2). 
 	Additionally, Craig et al. teach methods using a microfluidic system (e.g. lines 11-16, pg. 12) comprising sorting droplets based on the presence of a desired entity comprising detecting the presence of the entity and applying a pressure pulse to eject the droplet comprising the determining whether said droplet contains one or more entities of said plurality of entities, or whether said droplet does not contain a said entity; sorting said droplet dependent on an outcome of said determination as in lines 22-30,pg. 2; entities such as cells as in lines 11-22, pg. 3; ejecting to second fluid path as in lines 24-35,pg. 3- lines 1-10,pg. 4; ejection mechanism comprises applying a pressure pulse as in lines 17-35,pg. 23- lines 1-16,pg. 24).
	Furthermore, Craig et al. teach the “entity” comprises cells (e.g. Entire Craig reference; processing droplets of water in oil-in-water emulsions, the droplets containing biological entities such as cells. In one embodiment a method of such processing comprises: providing a plurality of the entities in a fluid; preparing a droplet from said fluid; determining whether said droplet contains one or more entities of said plurality of entities, or whether said droplet does not contain a said entity; sorting said droplet dependent on an outcome of said determination; and dispensing said sorted droplet into a reservoir, wherein said dispensing comprises: identifying said sorted droplet for dispensing; extracting said sorted droplet from a first fluidic flow path of said fluid by transferring said sorted droplet from said first fluidic flow path into a second fluidic flow path; and ejecting said sorted droplet from said second fluidic flow path into said reservoir by applying pressure to said second fluidic flow path as in the Abstract; dependent on an outcome of said determination as in lines 22-30,pg. 2; entities such as cells as in lines 11-22, pg. 3; biological entity as in lines 25-29,pg. 11).

	Therefore, as Bohm et al. and Craig et al. teach microfluidic methods of sorting of cells,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bohm et al. comprising using a sensor to detect a predetermined characteristic such as the presence of a desired entity and generating a pressure pulse to facilitate deflecting the droplet comprising this characteristic to include sorting of droplets comprising separating droplets comprising the entity of a single cell  from populations comprising empty droplets using a pressure pulse as taught by Craig et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for sorting droplets. 
 	Furthermore, as Beer, Monforte, Bohm et al. and Craig et al. all teach methods of using microfluidic devices that allow sorting of cells,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Beer and Monforte comprising sorting droplet subpopulations wherein droplet subpopulations contain a single cell or no cells and to include sorting using a sensor to detect a predetermined characteristic such as the presence of a desired entity and generating a pressure pulse to facilitate deflecting the droplet comprising this characteristic, wherein the entity is a single cell as taught by Bohm et al. and Craig et al. because these are  particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for sorting droplets. Furthermore, Bohm et al. 
Therefore, the combined teachings of Beer, Monforte, Bohm et al. and Craig et al. render obvious the limitations: separating by subjecting said plurality of droplets to a pressure pulse under conditions sufficient to separate said at least said portion of said first subset from said at least said portion of said second subset, wherein the pressure pulse interacts with the plurality of droplets of said portion of said first subset differently than the plurality of droplets of said portion of said second subset as required by claim 1.
Furthermore, the combined teachings of Beer, Monforte, Bohm et al. and Craig et al. render obvious the limitations: method of claim 1, wherein said method comprises subjecting said plurality of droplets to a pressure pulse generated by a bubble (e.g. para 0058,pg. 5; claims 1 and 2, Bohm) as recited in claim 31.


Beer, Monforte, Bohm et al., Craig et al. and Klein et al.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Beer, Monforte, Bohm et al. and Craig et al., as applied to claims 1, 19 and 31 above, and further in view of Klein et al.( Cell 161.5 (2015): 1187-1201.).
The combined teachings of Beer, Monforte, Bohm et al. and Craig et al. are described above.

Furthermore, Monforte teaches collections of droplets (e.g. para 0085, pg. 24-25; Fig. 3A) comprising cells and one or more reagents that are associated with a solid phase component, such as a nucleic acid molecule conjugated bead (e.g. para 0014-0016,pg. 5) wherein the bead is a gel(e.g. para 0027,pg. 8-9; para 0224-0225,pg. 65).
However, the combined teachings of Beer, Monforte, Bohm et al. and Craig et al. do not teach claims 2 and 3.
Like Beer and Monforte, Klein et al. also teach a microfluidic method of generating and analyzing droplets comprising cells. Furthermore, Klein teaches forming droplets comprising single cells and hydrogels, i.e. gel beads, comprising barcoded oligonucleotide primers (e.g. entire Klein reference and especially Fig. 1, pg. 1188; 1st para, pg. 1189; Fig. 3, pg. 1191).
 Therefore, the teaching of Klein et al. meet the limitations: method of claim 1, wherein said first subset of said plurality of droplets includes particles having coupled thereto molecules comprising barcode sequences (i.e. hydrogels comprising barcoded primers) as recited in claim 2.
Klein et al. also meet the limitation: method of claim 2, wherein said particles are gel beads as recited in claim 3.


Beer, Monforte, Bohm et al., Craig et al. and Link et al.
Claims 4-8, 15,16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beer, Monforte, Bohm et al. and Craig et al. as applied to claims 1, 19 and 31 above, and further in view of Link et al.(US20080003142).
The combined teachings of Beer, Monforte, Bohm et al. and Craig et al. are described above.
The combined teachings of Beer, Monforte, Bohm et al. and Craig et al. teach a microfluidic method of generating and analyzing droplets comprising populations of droplets comprising a single cell or no cells, wherein sorting comprises generating a pressure pulse to separate droplet populations comprising a single cell from populations comprising empty droplets and/or droplets comprising more than one cell.
However, the combined teachings of Beer, Monforte, Bohm et al. and Craig et al. do not teach claims 4-8, 15, 16 and 18.

Link teaches gelling is facilitated by UV light (e.g. para 0136-0137, pg. 13) which is also used in the detection module to facilitate determination of droplets of interest (e.g. para 0205, pg. 20). Therefore, it would be obvious that the UV light of the detection module can also be used to stimulate gelling in droplets as a skilled artisan would appreciate UV light sources can be used for multiple purposes. A person of ordinary skill in the art would be motivated to stimulate gelation of droplets after detection and prior to sorting because Link teaches gelling droplets anywhere in the device (e.g. para 0141, pg. 13-14).
 Therefore, Link et al. meet the limitation: further comprising detecting individual droplets of said first subset of said plurality of droplets, and subjecting said individual droplets to a stimulus to facilitate polymerization in said biological particles upon detecting said individual droplets as recited in claim 4.
Furthermore, as Link et al. teach gelling droplets anywhere in the device (e.g. para 0141, pg. 13-14), they meet the limitation: method of claim 4 wherein said stimulus is applied prior to said intersection as recited in claim 5.
 Link et al. also meet the limitation: method of claim 4, wherein said stimulus is applied subsequent to said intersection as recited in claim 6.
 As Link et al. teach droplets can be gelled by introducing a UV light (e.g. para 0136-0137, pg. 13), they meet the limitation: method of claim 4, wherein said stimulus is an optical stimulus as recited in claim 7.
 Furthermore, Link et al. meet the limitation: method of claim 1, wherein said biological particles are cells enclosed within or comprising a gel or polymer matrix (e.g. para 0133-0142, pg. 13-14) as recited in claim 8.
Link et al. teach using magnetic beads and a magnetic field to facilitate analysis and sorting of droplets (e.g. para 0257, pg. 25). Link et al. also teach other methods of sorting droplets. Link et al. teach a device comprising a detecting module positioned upstream of a sorting module. The detecting module facilitates identification of droplets of interest (e.g. para 0204-0207, pg. 20). The sorting module comprises a first channel feeds into a second channel that passes droplets of interest to a collection module and into a third channel that passes other droplets to a waste module. Link teaches sorting is done by different techniques, including using a magnetic field to guide magnetic beads within droplets (e.g. para 0257,pg. 25) using an electric field to guide charged droplets and using pressure in sorting channels (e.g. para 0074, pg. 6; para 0260-0271, pg. 25-27; Pressure within one or more of the optional downstream flow channels can be controlled to direct the droplet selectively into one of the channels, and changes in pressure can be effected on the order of the time required for successive droplets to reach the junction, such that the downstream flow path of each successive droplet can be independently controlled as in para 0269,pg. 26; Fig. 1; Fig. 20-22).
Link teaches that collected droplets comprising target molecules are subjected to amplification and sequencing using a Solexa sequencer (e.g. para 0378-0380, pg. 38).
claim 15.
Therefore, Link et al. meet the limitation: method of claim 15, further comprising, subsequent to (c), subjecting said first subset of said plurality of droplets to conditions sufficient to yield extension products of said nucleic acid molecules from said biological particles in said first subset, and subjecting said extension products or derivatives thereof to nucleic acid sequencing (e.g. PCR amplification of captured nucleic acid molecules from emulsions followed by Solexa sequencing as in para 0378-0380, pg. 38) as recited in claim 16.
Regarding claim 18: 
Link et al. teach that sorting methods are adjusted according to real time measurement of droplet and its contents (e.g. para 0263, pg. 26).
Therefore, according to Link et al., a user can optimize forces during droplet sorting to allow separation of droplets comprising a single cell, droplets comprising more than one cell and empty droplets.
See MPEP 2144.05:  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
 Therefore, as routine optimization is not considered inventive, claim 18 is made obvious over Link et al.
Beer, Monforte, Bohm et al., Craig et al. and Link et al. all teach methods of using microfluidic devices that allow analysis and sorting of molecules in droplets.

 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Beer, Monforte, Bohm et al. and Craig et al. comprising providing a distribution of droplet populations comprising cells to include sorting using an electric field, using magnetic beads and a magnetic field and/or pressure and adjusting sorting conditions according to droplet contents as taught by Link et al. because a skilled artisan would appreciate that these sorting methods are known in the art and are part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of sorting droplets.

Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent No. 10,544,413
Claims 1-8, 15, 16, 18-20 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,544,413 in view of Beer (US20120196288); Monforte (WO2007140015); Bohm et al. (US20110005978; as cited in the IDS filed 05 January 2021); Craig et al. (WO2016193758); Klein et al. (Cell 161.5 (2015): 1187-1201.) and Link et al. (US20080003142).
Claim 1 of U.S. Patent No. 10544413 recites a method comprising : bringing a first phase in contact with a second phase immiscible with said first phase, to generate a plurality of droplets, wherein said plurality of droplets comprises (i) a first subset of droplets each including, and not more than, one biological particle, and (ii) a second subset of droplets each either having more than one biological particle or not having any biological particle, wherein said biological particle is a cell, a derivative of a cell, or a constituent of a cell; directing said plurality of droplets along a first channel towards an intersection of said first channel with at least a second channel and a third channel; and separating at least a portion of said first subset of said plurality of droplets from at least a portion of said second subset of said plurality of droplets as recited in instant claim 1.
Furthermore, claims 29 and 30 of U.S. Patent No. 10544413 teach subjecting a plurality of droplets to a pressure pulse to separate two populations.
 However, claims 1-30 of U.S. Patent No. 10544413 do not expressly teach the requirement of separating by subjecting said plurality of droplets to a pressure pulse under conditions sufficient to separate said at least said portion of said first subset from said at least said portion of said second subset, wherein the pressure pulse interacts with the plurality of 
 However, this feature is known in the art. As noted in the rejections above, the teachings of Bohm meet this requirement of instant claim 1 and claim 31. Furthermore, as noted above, the combined teachings of Beer, Monforte, Bohm et al. and Craig et al. meet the requirements of instant claims 1, 19 and 31. Furthermore, the combined teachings of Beer, Monforte, Bohm et al., Craig et al. and Klein et al. meet the requirements of instant claims 2 and 3. Furthermore, the combined teachings of Beer, Monforte, Bohm et al., Craig et al. and Link et al. meet the requirements of instant claims 4-8, 15, 16 and 18. 
It is further noted that instant claims 2-8, which depend from instant claim 1, recite similar limitations to patented claims 2-8, which depend from patented claim 1.
Furthermore, instant claims 15 and 16, which depend from instant claim 1, recite similar limitations, respectively, to patented claims 13 and 14, which depend from patented claim 1.
Furthermore, instant claim 18, which depend from instant claim 1, recite similar limitations, respectively, to patented claims 29 and 30, which depend from patented claim 16.
Furthermore, instant claim 19, which depend from instant claim 1, recites similar limitations to patented claim 15, which depends from patented claim 1.
Furthermore, instant claim 20, which depend from instant claim 1, recites similar limitations to patented claim 16, which depends from patented claim 1.
Therefore, as claims 1-30 of U.S. Patent No. 10544413, Beer, Monforte, Bohm et al., Craig et al., Klein et al. and Link et al. all teach methods of using microfluidic devices that allow .
Allowable Subject Matter
Claim 20 is free of the prior art.  Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants argue: “Bohm teaches that sorting is achieved by actuating a sorting event in response to a detection event, such that only certain particles are subject to a pressure pulse (see, e.g.,~ [0058]; see also~ [0063] and detection region 84 of FIG. 11 ). Bohm only teaches applying a pressure pulse to sort droplets with a specific predetermined characteristic. Thus, Bohm fails to teach a pressure pulse as specified in the present claims in which a pressure pulse is applied, e.g., to both occupied and unoccupied droplets.”
This argument is not persuasive.
 It is noted that claim 1 recites the limitations: separating by subjecting said plurality of droplets to a pressure pulse under conditions sufficient to separate said at least said portion of said first subset from said at least said portion of said second subset, wherein the pressure pulse interacts with the plurality of droplets of said portion of said first subset differently than the plurality of droplets of said portion of said second subset.
Therefore, independent claim 1 requires that a pressure pulse interaction is different between the two subsets.  
As noted above, Bohm et al. teach a “characteristic” includes optical absorption, fluorescent intensity, size (e.g. para 0004, pg. 1) or presence of a desired entity (e.g. para 0020,pg. 3). Therefore, as Bohm et al. teach positive pressure in response to desired characteristics and no pressure otherwise, they teach a difference in interaction between the two subsets.
 It is further noted that Bohm et al. teach detection of a plurality of desired characteristics using a series of detection and actuation modules, wherein the first detection and actuation modules sorts out a droplet population comprising a first desired characteristic and the remaining droplet population is flowed through a second detection and actuation modules wherein a second different desired characteristic is used to sort a second desired population. Therefore, Bohm et al. also teach a method wherein different droplet populations 
 Furthermore, the teaching of Craig et al. is applied to show that sorting of droplets comprising separating droplets comprising the entity of a single cell from populations comprising empty droplets using a pressure pulse is known in the art prior to the effective filing date of the claimed invention.
Regarding the double patenting rejections of the instant claims:
Applicants’ arguments and the amendment have been fully considered and deemed unpersuasive for the reasons that follow. Applicants have not submitted arguments or documentation (i.e. terminal disclaimer) in response to the double patenting rejection. Therefore, a rejection of non-statutory double patenting is applied over claims 1-30 of U.S. Patent No. 10,544,413 that includes the teachings of Beer, Monforte, Bohm et al., Craig et al., Klein et al. and Link et al. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639